 302DECISIONSOF NATIONALLABOR RELATIONS BOARDStedman Wholesale Distributors,Inc.,A Division ofMalone&Hyde,Inc. and Teamsters,Chauffeurs,Warehousemen,Industrial&AlliedWorkers &Helpers, Local Union No. 920,affiliated with Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 23-RC-3805April 30, 1973DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY MEMBERSFANNING, KENNEDY, AND PENELLOPursuant to a Stipulation for Certification UponConsent Election, a secret ballot was conductedamong the employees in the stipulated unit describedbelow. The tally of ballots furnished the partiesshowed that of approximately 95 eligible voters, 87cast valid ballots, of which 40 were for, and 47against,the Petitioner. The Petitioner filed objections to con-duct affecting the results of the election.In accordance with the National LaborRelationsBoard Rules and Regulations, the Regional Directorconducted an investigation and, on September 15,1972, issued and served on the parties a Report andRecommendation on Objections, recommending thatthe Petitioner's objections he overruled and that theelection be set aside based upon a violation of Board'sAllied Electric Productsrule 1 disclosed in the courseof his investigation. Thereafter, the Employer filedtimely exceptions to the Regional Director's reportand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard finds:1.The Employer is engaged in commerce withinthemeaning of the Act, and it will effectuate thepurposes of the Act to assert jurisdictionherein.2.The Petitioner is a labor organizationclaimingto represent certain employees of the Employer.3.A question affecting commerceexists concern-ing the representation of certain employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated and we find that the fol-lowing employees constitute an appropriate unit forthe purposes of collective bargaining within the mean-ing of Section 9(b) of the Act:Allied Electric Products, Inc,109 NLRB 1270All order selectors, warehousemen, loader-un-loaders, forklift operators, maintenance employ-ees,mechanics, garage utility employees andtruck drivers employed by the Employer at itsgrocery, drug and houseware warehouse locatedat 6600 Oakcrest Drive,Beaumont,Texas, andexcluding all supervisors, outbound and inboundcheckers, temporary employees, casual employ-ees,generaloffice clericals, produce clerical,drug and houseware clerical, guards and watch-men as defined inthe Act.5.TheBoard has considered the RegionalDirector's report and the Employer's exceptions andbrief and finds as follows: 2On the day prior to the election, the Employer dis-tributed the leaflet which is attached as Appendix tothis Decision. We find merit to the Employer's excep-tion, in which it contends that the ballot shown there-in does not constitute a reproduction of the Board'sofficial ballot within the meaning of theAllied ElectricProductsrule. The represented ballot omits any refer-ence to the "United States Government," "NationalLabor Relations Board," "Official Secret Ballot," and"Board Agent." I It is smaller than the Board's officialballot. It corresponds closely to the ballot consideredby the Board inStratford Furniture Corporation andFutorianManufacturing Company,116 NLRB 1721,and found not to constitute a reproduction of theBoard's official ballot within the meaning of theAlliedElectric Productsdecision.We conclude that the bal-lot did not give the appearance of an official ballotnor would it have misled employees into believingthat this Agency or the Government endorsed a par-ticular choice.4Accordingly, we conclude that the Employer's con-duct in circulating the leaflet incorporating the ballotdiscussed above does not warrant setting aside theelection.As the Petitioner has failed to receive a majority ofthe valid votes cast, we shall certify the results of theelection.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the validballots have not been cast for Teamsters, Chauffeurs,Warehousemen, Industrial & Allied Workers & Help-ers, Local Union No. 920, affiliated with Internation-alBrotherhood of Teamsters, Chauffeurs,Ware-2 In the absence of exception thereto, we adopt,proforma,the RegionalDirector's recommendation to dismiss all the objections which were filed bythe Petitioner3Paula ShoeCo, Inc,121 NLRB 673,The Glidden Company,121 NLRB752. CfCustom Molders of P R & Shaw-HarrisonCorporation,121NLRB10074AMF Beard, Inc.,177 NLRB 599, 605203 NLRB No. 31 STEDMAN WHOLESALE DISTRIBUTORShousemen& Helpers of America, and that said labororganizationis not theexclusive representative of allthe employees,in the unitherein involved,within themeaning of Section 9(a) of the National Labor Rela-tions Act,as amended.MEMBER FANNING, dissenting:Contrary to my colleagues, I would adopt the Re-gional Director's recommendation that the election beset aside. He found,in essence, that the Employer hadcirculated a leaflet urging employees to vote againstthe Union and which included the reproduction of aportion of the election ballot used in Board electionswhich was altered by the marking of a cross in the"NO" square.My colleagues reject this recommendation on theground that the portion of the ballot reproduced didnot include any reference to the Board of markingsindicating it was an official ballot, citing two cases inwhich I participated in overruling objections on suchgrounds.' Those cases are, I believe, clearly distin-guishable in that here the Employer itself clearly ad-vised its employees that the portion of the ballotreproduced was a portion of the ballot to be used inthe Board election by stating in the leaflet immedi-ately above the portion of the ballot, "Below is asample of the way the bottom of the election- ballotwill look."6 Moreover, this characterization of the bal-lot and the reproduction itself were an integral por-tion of a propaganda leaflet which stated that theelection would "be supervised by the Federal Govern-ment" and"your right to vote A GA INST theunion isguaranteed by the U. S. Government."(Emphasis inoriginal.) In these circumstances, I regard the control-ling precedent as beingCustom Molders of P. R. &Shaw-Harrison Corporation,121NLRB 1007, wherethe Board said:InAllied Electric Products, supra,the Board an-nounced a clear and concise rule on the altera-303tion of sample ballots as compaign propaganda.It stated that:[u]pon consideration, the Board has decidedthat in the future it will not permit the repro-duction of any document purporting to be acopy of the Board's official ballot, other thanone completely unaltered in form and contentand clearly marked sample on its face. . .Itwas also made clear that the violation of thisrule would cause an election to be set aside. TheEmployerhasexceptedtotheRegionalDirector's application of the rule here on thegrounds that its ballot, without the official head-note, does not purport to be a copy of the Board'sballot. TheAllied Electric Productsrule, however,is not limited toexactreproductions, but is aimedat the reproduction of documents purporting tobe a copy of the Board's ballot. [Citations omit-ted.]Accordingly, as the Employer circulated a leafletpurporting to contain a reproduction of a portion ofthe Board's election ballot which had been altered bymarking "X" in the "NO" box, the election should beset aside.'5PaulaShoeCo, Inc, supra, The Glidden Company, supra6Thus,this is not a caseinwhich the determinationthat the ballot is areproductionof a portion of the official ballot dependssolely on inferencesdrawn fromthe presenceor absence of certain languagereferring to theofficial character of the ballot7 Allied Electric Products, Inc, supra,CustomMolders of P R & Shaw-Harrison Corporation, supra, PaulaShoeCo, Inc, supra,andThe GliddenCompany, supraThe decisionsinStratfordFurnitureCorporationand FutorianManufactur-ing Company116 NLRB 1721, andAMFBeaird,Inc,177NLRB 599, alsocitedby mycolleagues in support of their decision, are inapposite to the factsof this case Neither decision dealt with the distribution of a reproduction ofa portion of the official Board ballot altered by the mark of an "X" in oneof the boxes and accompaniedby literaturecalling employees'attention tothe official character and appearance of the ballot.In short,in those casesthe distributor of the marked ballots did not present it as the official ballot;here it did 304DECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXAugust 9, 1972TO OUR EMPLOYEESBE SURE TO VOTE IN THE ELECTION TOMORROW-VOTETO PROTECT YOUR FUTURE.THIS ELECTION ISYOURLAST CHANCETO SAYNOTO UNION DUES AND FEESANDNOTO POSSIBLE TROUBLE AND HARDSHIP FOR YOUAND YOUR FAMILY DUE TOUNION STRIKESANDPICKETLINESThe election is supervised by the Federal Gov-ernment and there is no way for the union toknow how you vote.No outside union officialswill be allowed in the lunchroom area while youare voting.NO MATTER WHAT YOU HAVEDONE IN THE PAST-EVEN IF YOUSIGNED A UNION CARD AND ATTEND-ED UNION MEETINGS-YOU CAN STILLVOTENOIN THIS ELECTION.You are notobligated to this union in any way,andyour rightto voteAGAINST theunion is guaranteed by theU.S.Government.Belowis a sample of the way the bottom of theelectionballot will look:Do you wish to be represented for purposes of collective bargainingby:TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN,INDUSTRIAL&ALLIED WORKERS &HELPERS,LOCALUNION NO. 920?MARK AN"X" IN THE SQUARE OF YOUR CHOICETo vote AGAINST theunion,markan X [sic]In the NOsquare onthe RIGHT hand side.Donotsignyour name or put anyother mark onthe ballot.A great majority of our employees have volun-tarily statedthat theyare goingto vote "NO".Get on the right side-the winning side-andlet'smake it a 100%"NO"union vote.Sincerely,/s/A. C. BattaileA. C. Battaile